

116 HR 7677 IH: Strengthening American Manufacturing Act of 2020
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7677IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Brindisi (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to submit to Congress a report on use of domestic nonavailability determinations, and for other purposes.1.Short titleThis Act may be cited as the Strengthening American Manufacturing Act of 2020.2.Report on use of domestic nonavailability determinationsNot later than September 30, 2021, and annually thereafter, the Secretary of Defense shall submit a report to congressional defense committees—(1)describing in detail the use of any waiver or exception by the Department of Defense to the requirements of chapter 83 of title 41, United States Code, or section 2533a of title 10, United States Code, relating to domestic nonavailability determinations;(2)specifying the type of waiver or exception used; and(3)providing an assessment of the impact on the use of such waivers or exceptions due to the COVID–19 pandemic and associated challenges with investments in domestic sources. 